Citation Nr: 1510767	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  14-20 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1949 to January 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's hearing loss and tinnitus were not present in service or until many years thereafter and are not related to service or to an incident of service origin, to include in-service noise exposure.

2.  A disability manifested by complaints of vertigo is not established by the competent, probative evidence.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A standard July 2013 letter satisfied the duty to notify provisions.

The Veteran's service treatment records, VA medical treatment records, and available private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in April 2014.  The examination report is adequate for deciding the claim because it contains a discussion of the pertinent medical history as well as clinical findings sufficient for the Board to decide the claim.  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the disease explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service treatment records, including a May 1949 entrance examination and a December 1952 separation examination, do not reflect complaints of tinnitus, hearing loss, or vertigo and do not denote any clinical deficiency in hearing.  The Veteran's DD Form 214 shows that he served in an Infantry Division as a light vehicle driver.

Post-service VA treatment records dated from 2000 to 2014 do not reflect complaints or treatment of tinnitus or vertigo.  

Private medical records dated between July 2012 and December 2012 (prior to the filing of the claims); reflect complaints of hearing loss, tinnitus, and vertigo.  The Veteran reported his vertigo symptoms had been present for months.  He stated that the onset of tinnitus and hearing loss was 'gradual' and had been occurring 'for years.'  He associated his hearing loss with prior military service.  Clinical tests did not reveal a peripheral vestibular lesion to account for the vertigo symptoms, and there was no associated cerebrovascular disease, neurologic disease, diabetes, ear infection, recent head trauma, seizures or other underlying clinical etiologies.  However, an electronystagmography (ENG) study in August 2012 was abnormal and the findings were indicative of possible central nervous system (CNS) involvement.

Information in the claims file reveals that after discharge from service, the Veteran worked as a police/security officer until 1967 or 1971.  After serving as a police/security officer, the Veteran worked as a firefighter until he retired.

At a VA audiology examination for hearing loss and tinnitus performed in April 2014, the Veteran reported military noise exposure without hearing protection.  He reported that after service, he worked as a milkman and an automotive mechanic, and also worked at shipyard all without use of hearing protection.  With regard to recreational noise exposure, he reported wood-working and lawn equipment use with current use of hearing protection.

Auditory thresholds and speech recognition scores were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
35
50
50
70
95
88
LEFT
35
50
55
70
100
80

The examiner stated that a medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus could not be provided without resorting to speculation.  The examiner explained that this conclusion was based on review of the claims file, the Veteran's service and medical history, review of the related literature, and the Veteran's present degree of hearing loss.  The examiner noted that enlistment and separation exams showed whispered hearing tests were completed, but these tests are not sensitive to high frequency hearing loss and are not considered valid measurements of hearing; therefore, any high frequency hearing loss that may have occurred prior to his enlistment or at his release from service may not have been detected.  The examiner indicated that for this reason, it would be difficult to determine if hearing loss or acoustic trauma occurred without a valid measure of hearing.  In addition, the Veteran reported civilian noise exposure.  The examiner determined that it is likely that aging, and the Veteran's occupational and recreational noise exposure, and his general health have contributed to his hearing loss and/or tinnitus, but it would be speculative to allocate a degree of his tinnitus to any or each of these etiologies, or his hearing loss to the military vs. non- military etiologies mentioned. 

At a VA ear disease examination in April 2014, a VA examiner reviewed the claims file and examined the Veteran.  The Veteran reported his vertigo had been present six to eight years.  The examination report shows that a Dix-Hallpike test (Nylen-Barany test) for vertigo was normal, as was a limb coordination test.  The Romberg test was abnormal/ positive for unsteadiness as the Veteran's gait was wide-based, cautious and lordotic.  However, the Veteran reported that his walking had been that way since 1978, and that he had been in a serious motor vehicle accident after service in either 1969 or 70.  

The examiner indicated that there is no objective evidence of vestibular and/or a CNS condition to explain the Veteran's claimed vertigo.  The examiner further stated that since there is no objective evidence of vestibular and/or a CNS condition to explain the Veteran's claimed vertigo, a nexus opinion could not be provided.  The examiner also indicated that the Veteran's current report of 'vertigo' is not the same as his self-reported 'long-standing stable gait disturbance' following his motor vehicle accident in 1969-70.  The examiner also noted that although the ENG in August 2012 was abnormal, such results are often noted in elderly population and may not be clinically significant. 


Hearing Loss and Tinnitus 

Initially, the Board notes that based on the Veteran's military occupational specialty, noise exposure in service is conceded.  The only question remaining then is whether the evidence establishes a causal connection between the current hearing loss and tinnitus disabilities and in-service noise exposure. 

Bilateral sensorineural hearing loss may not be presumed to have been incurred in service as it was not shown to have been manifested to a compensable degree within one year of discharge.  The Veteran separated from service in 1953, and as noted above, there is no evidence of a compensable degree of hearing loss until many years later.  38 C.F.R. § 3.307, 3.309.  Additionally, the Veteran has only asserted that he has had hearing loss 'for years.'  Tinnitus is not a chronic disease enumerated in the regulation listing chronic diseases in 38 C.F.R. § 3.309(a); thus, it may not be presumed to have been incurred in service under this provision.  Id.

Sensorineural hearing loss is a chronic disease enumerated in 38 C.F.R. § 3.309(a).  Therefore, the theory of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not indicated that diminished hearing acuity was noted during service, nor does the evidence show otherwise, and he has not reported a continuity of diminished hearing acuity since service.  Thereafter, service connection is not warranted under this theory.  The principles and theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply to tinnitus because it is not a chronic disease enumerated in the regulation listing chronic diseases in 38 C.F.R. § 3.309(a).  

There is no competent evidence, lay or medical, that shows the Veteran's current hearing loss and tinnitus are directly related to an injury, disease, or event in service, to include any in-service noise exposure.  The April 2014 VA examiner was unable to provide an opinion that the Veteran's hearing loss and/or tinnitus are due to any in-service noise exposure.  The examiner's conclusion is not inadequate because she provided an explanation and rationale for the conclusion offered.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Veteran has not offered any evidence of a causal nexus other than his own lay contentions.  The Board has considered the Veteran's assertions regarding causal nexus as lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  And, to the extent that the Veteran asserts he was exposed to loud noise in service; his assertions are credible.  

However, an opinion regarding the etiology of hearing loss and tinnitus is a complex medical question for which lay testimony is not competent evidence, particularly where other risk factors are present such as a lengthy post-service history that includes occupations with noise exposure (i.e. police officer, fire fighter, and auto mechanic) and other potential causes (i.e. aging and recreational noise exposure).  The Veteran is not shown to possess the education, training and experience to offer medical opinions on complex matters.  Accordingly, his conclusory lay statements as to the etiology of his current tinnitus and hearing loss are not competent or probative evidence of a causal nexus.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's hearing loss and tinnitus were not present in service or until many years thereafter and are not related to service or to an incident of service origin, to include in-service noise exposure.  

Vertigo

There also is no competent evidence, lay or medical, that shows the Veteran currently has an underlying disability that is manifested by his complaints of vertigo.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; See Degmetich v. Brown, 104 F. 3d 1328(1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); McClain v. Nicholson, 21 Vet. App. 319 (2007). 

An opinion regarding the existence of an underlying clinical disability that manifests with vertigo is a complex medical question for which lay testimony is not competent evidence.  As the Veteran is not a medical profession, he is not competent to diagnose an underlying clinical disability that manifests as vertigo.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377.  

The VA examiner who conducted the April 2014 ear disease examination indicated that there is no current objective evidence of a vestibular or a CNS condition to explain the Veteran's claimed vertigo.  The VA opinion is persuasive medical evidence against the claim on the question of whether the Veteran has had an underlying disability to account for his symptoms of vertigo during the pendency of his claim.  There is no competent evidence to the contrary.

As the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for hearing loss, tinnitus, and vertigo is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for vertigo is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


